                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                             Case No. 2:12-CR-375 JCM (PAL)
                 8                                          Plaintiff(s),                  ORDER
                 9           v.
               10     KIRK ALEXANDER HAGOPIAN,
               11                                         Defendant(s).
               12
               13             Presently before the court is the matter of USA v. Hagopian, case number 2:16-cr-00302-
               14     JCM-NJK-1.
               15             On October 29, 2018, defendant Kirk Hagopian (“defendant”) filed a motion for early
               16     termination of supervised release. (ECF No. 55). The government’s response was due on
               17     November 11, 2018. However, the government has failed to file a response. The court therefore
               18     orders the government to show cause as to why defendant’s motion should not be granted within
               19     seven (7) days from the date of this order.
               20             Accordingly,
               21             IT IS HEREBY ORDERED that the government shall show cause no later than seven (7)
               22     days from the date of this order why defendant’s motion for early termination of supervised
               23     release (ECF No. 55) should not be granted. Petitioner may file a reply within seven (7) days
               24     thereafter.
               25             DATED January 9, 2019.
               26
                                                                    __________________________________________
               27                                                   UNITED STATES DISTRICT JUDGE

               28

James C. Mahan
U.S. District Judge
